Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This Office Action is in response to the amendment filed on 01/05/22.
The applicant’s remarks and amendments to the claims were considered and results as
follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1, 8 and 15 have been amended. No claims have been cancelled. As a
result, claims 1-20 now pending in this office action.

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46
USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.
Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26,
PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.  	Claims 1-20 of the instant application is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,540,357. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,540,357 recite the elements of Claims 1-20 of the Instant Application 16/725,910.
 	Both claim features of the instant application 16/725,910 and Patent No. 10,540,357 can be compared as follows:

        Instant Application 16/725,910
Patent No. 10,540,357
1. (Currently Amended) A computer-implemented method for providing language translation services for item searches, the method comprising: receiving a most-recent query that includes a text in a first language, wherein the most-recent query is associated with a user search history comprising a plurality of queries; accessing a plurality of translations of the text, the plurality of translations of the text comprising a first translation of the text and a second translation of the text; accessing a topic related to the user search history and the text; determining a translation for the text based on both one of the plurality of translations for the text and the topic related to the user search history and the text; selecting the translation for the text, wherein the translation for the text is in a second language; obtaining a search result based on the translation for the text; and causing display, within a user interface, of a first listing based on the search result.
1. (Currently Amended) A computer system comprising: a processor; a memory device holding an instruction set executable on the processor to cause the computer system to perform operations comprising: causing display of a user interface that provides a user of a current user session with search services for a plurality of listings; receiving a search query history comprising a plurality of search queries that includes at least a most-recent query and at least one previous query, wherein at least a portion of the plurality of search queries were received via the user interface and the search query history is in a first language; identifying a topic of the search query history based on the search query history including a most-recent query; identifying, in a translation table, a particular target text corresponding to the most-recent query, wherein the particular target text and a second language translation of the particular target text are both associated with the topic, wherein the second language translation is the most relevant translation of the most recent query for obtaining search results;Page 2 of 21Application No. 15/075,392Attorney Docket No. IP-P3166US1/280888 Response Filed: 12/03/2018Reply to Office Action of: 09/12/2018 selecting the second language translation for the identified particular target text ;obtaining at least one search result based on the second language translation of the particular target text identified for of the most-recent query; and causing display, within the user interface, of at least a first listing of the plurality of listings based on the at least one search result.


3. (Original) The computer-implemented method of claim 2, wherein the plurality of translations are ranked in the translation table according to their respective probable relation with a matching pre-defined topic.
4. (Previously Presented) The computer system of claim 3, wherein selecting the particular target text, from the plurality of target texts included in the translation table comprises: ranking the plurality of target texts in the translation table according to their respective probable relation with the matching pre-defined topic; and selecting a highest-ranked target text, wherein the highest-ranked target text is the particular target text of the plurality of target texts.
4. (Original) The computer-implemented method of claim 3, further comprising: selecting a highest-ranked translation from the plurality of translations, wherein the highest-ranked translation is the translation for the text.
4. (Previously Presented) The computer system of claim 3, wherein selecting the particular target text, from the plurality of target texts included in the translation table comprises: ranking the plurality of target texts in the translation table according to their respective probable relation with the matching pre-defined topic; and selecting a highest-ranked target text, wherein the highest-ranked target text is the particular target text of the plurality of target texts.
7. (Original) The computer-implemented method of claim 1, wherein identifying the topic related to the user search history comprises: generating a query combination based on a concatenation of the most-recent query and at least one previous query of the plurality of search queries; and identifying a matching pre-defined topic, from a plurality of possible pre- defined topics, of at least a portion of trained data that matches the topic related to the user search history.
2. (Currently Amended) The computer system of claim 1, wherein identifying the topic of the search query history comprises: generating a query combination based on a concatenation of the most-recent query and the at least one previous query of the search query history; and identifying a matching pre-defined topic, from a plurality of possible pre- defined topics, of at least a portion of trained data that matches the topic of the search query history.


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect,
any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
 	claimed invention is not identically disclosed as set forth in section 102, if the
 	differences between the claimed invention and the prior art are such that the
 	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.


6.  	Claims 1, 5-8, 12-15 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Shaw (US Patent No. US 7,984,034) in view of Foster et al. (US 2009/0083023).

 	Regarding claim 1, Shaw teaches a computer-implemented method for providing language translation services for item searches, the method comprising: 
 	receiving a most-recent query that includes a text in a first language, (See Shaw Col. 2 lines 35-45, receiving the search query from a user via a graphical user interface...a search history of the query), wherein the most-recent query is associated with a user search history comprising a plurality of queries, (See Shaw Col. 1 lines 61-66 and Col. 2 line 1, generating a search result based on the search query, the search result...similar topic as the identified resource); 
 	determining a translation for the text based on both one of the plurality of translations for the text and the topic related to the user search history and the text, (See Shaw Col. 2 lines 6-12, identified resource in the first language with a parallel resource in a second language, the parallel resource including one or both of a high-quality translation of the identified resource, and an original resource originating in the second language on a similar topic as the identified resource);
 	obtaining a search result based on the translation for the text, (See Shaw Col. 8 lines 3-4, obtains...the search results, See Shaw Col. 2 lines 24-26, See Shaw Col. 3 lines 56-62, translating the search query to the second language, and searching the parallel resource based on the translated search query); and 
 	causing display, within a user interface, of a first listing based on the search result, (See Shaw Col. 5 lines 8-16, Search results of the search engine 220 can be information visually displayed on a graphical user interface...representations of search results #1, #2 and #3 are in the first language and refer to resources 105 in the first language. Visual alerts #1, #2 and #3).
 	Shaw does not explicitly disclose accessing a plurality of translations of the text, the plurality of translations of the text comprising a first translation of the text and a second translation of the text; accessing a topic related to the user search history and the text; selecting the translation for the text, wherein the translation for the text is in a second language.
 	However, Foster teaches accessing a plurality of translations of the text, the plurality of translations of the text comprising a first translation of the text and a second translation of the text, (See Foster paragraph [0050], [0070], whereby text from target-language documents originally in the cluster would be used in queries to find similar target-language documents from a large collection of such documents); accessing a topic related to the user search history and the text; See Foster paragraph [0050], [0070], whereby text from target-language documents originally in the cluster would be used in queries to find similar target-language documents from a large collection of such documents); selecting the translation for the text, wherein the translation for the text is in a second language, (See Foster paragraph [0088], [0089], A "dev corpus selection module" takes as input the source text unit and a collection of bilingual aligned document pairs, and selects a subset of the document pairs whose source-language portions are sufficiently close to the source text unit).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify accessing a plurality of translations of the text, the plurality of translations of the text comprising a first translation of the text and a second translation of the text; accessing a topic related to the user search history and the text; selecting the translation for the text, wherein the translation for the text is in a second language of Foster in order to translate new documents written in the source language and belonging to that sublanguage to the target language, (Foster paragraph [0005]).

 	Claims 8 and 15 recite the same limitations as claim 1 above. Therefore, claim
8 and 15 are rejected based on the same reasoning.

 	Regarding claim 5, Shaw taught the computer-implemented method of claim 1, as described above. Shaw further teaches wherein the topic related to the user search history is statistically prevalent based on topics associated with each of the plurality of search queries, (See Shaw Col. 1 lines 61-66 and Col. 2 line 1, generating a search result based on the search query, the search result...similar topic as the identified resource); wherein the plurality of search queries includes the most- recent query,  (See Shaw Col. 2 lines 35-45, receiving...a search history of the query).

 	Claims 12 and 18 recite the same limitations as claim 5 above. Therefore, claim
12 and 18 are rejected based on the same reasoning.

 	Regarding claim 6, Shaw taught the computer-implemented method of claim 1, as described above. Shaw further teaches wherein the topic related to the user search history is identified in a topic model, (See Shaw Col. 1 lines 61-66 and Col. 2 line 1, generating a search result based on the search query, the search result...similar topic as the identified resource); wherein the topic model is based on data from a publisher system, the publisher system including product titles, previous user search queries, and product descriptions, (See Shaw Col. 8 lines 47-53, The user is able to see short sections of the Spanish documents along with links and titles. From the short sections, the user realizes the translations are of high quality and rather than pursuing one of the English results, clicks on one of the Spanish results. The satisfied user now has a resource in her preferred language covering her desired topic).

 	Claims 13 and 19 recite the same limitations as claim 6 above. Therefore, claim
13 and 19 are rejected based on the same reasoning.

 	Regarding claim 7, Shaw taught the computer-implemented method of claim 1, as described above. Shaw further teaches wherein identifying the topic related to the user search history comprises, (See Shaw Col. 1 lines 61-66 and Col. 2 line 1, generating a search result based on the search query, the search result...similar topic as the identified resource): 
 	Shaw does not explicitly disclose generating a query combination based on a concatenation of the most-recent query and at least one previous query of the plurality of search queries; and identifying a matching pre-defined topic, from a plurality of possible pre- defined topics, of at least a portion of trained data that matches the topic related to the user search history.
 	However, Foster teaches generating a query combination based on a concatenation of the most-recent query and at least one previous query of the plurality of search queries, (See Foster paragraph [0074], a specialized translation model can be constructed for the current translation unit by combining statistics from the clusters in a way that assigns more importance to clusters that are near the source text unit than to clusters that are far from it); and identifying a matching pre-defined topic, from a plurality of possible pre- defined topics, of at least a portion of trained data that matches the topic related to the user search history, (Foster paragraph [0050], [0052], [0070], whereby text from target-language documents originally in the cluster would be used in queries to find similar target-language documents from a large collection of such documents).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made, to modify generating a query combination based on a concatenation of the most-recent query and at least one previous query of the plurality of search queries; and identifying a matching pre-defined topic, from a plurality of possible pre- defined topics, of at least a portion of trained data that matches the topic related to the user search history of Foster in order to translate new documents written in the source language and belonging to that sublanguage to the target language, (Foster paragraph [0005]).

 	Claims 14 and 20 recite the same limitations as claim 7 above. Therefore, claim
14 and 20 are rejected based on the same reasoning.

 	Applicant's arguments with respect to claims 1, 5-8, 12-15 and 19-20 have been
considered but are moot in view of the new ground(s) of rejection.
 	
Allowable Subject Matter
 	Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Conclusion/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163